DETAILED ACTION
Claims status
In response to the application filed on 07/06/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 07/06/2021 have been reviewed and accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2016/0219570 A1) in view of Hwang et al. (US 2015/0181624 A1).
Regarding claim 9; Guo discloses a method for wireless communication by a first Base Station (BS), comprising: 
obtaining a Random Access Channel (RACH) configuration to be used for transmitting a RACH signal in a cell served by the first BS (See Fig. 15 and Figs. 12s: the network, i.e., first BS, for configuring a UE with available PRACH resource for Random Access Preamble transmission. For example,… PRACH-ConfigIndex is used to configure a PRACH period (or a Random Access Preamble period) and a number of PRACH opportunities (or a Random Access Preamble opportunities) within one PRACH period. In addition, network may configure a PRACH mask (e.g., ra-PRACH-MaskIndex as discussed in 3GPP TS 36321 V12.3.0 and TS 36.331 V12.3.0) to the UE associated with a dedicated Random Access Preamble assigned to the UE to restrict the UE's PRACH opportunities.; ¶. [0059]);
determining one symbol after at least one PRACH occasion according to the RACH configuration as invalid for one or more downlink transmissions by the first BS (See Fig. 15 and Figs. 12s: The first base station would transmit a signal in at least one beam of the cell to the UE to indicate which PRACH opportunity in the PRACH opportunity configuration is valid. Alternatively, the transmitted signal could indicate which PRACH opportunity, i.e., PRACH symbol, in the PRACH opportunity configuration is not valid or invalid. ¶. [0080]); and 
transmitting the downlink transmissions based on the determination (See Fig. 12: In step 1205, the base station transmits a downlink signal corresponding to multiple transmission occasions to a UE, wherein the downlink signal includes information instructing the UE which of the multiple transmission occasions the UE should perform a transmission and which of the multiple transmission occasions the UE should not perform the transmission. ¶. [0157]).
Even though, Guo discloses the process of determining PRACH opportunity in the PRACH configuration that is NOT valid, Guo doesn’t explicitly provide the symbol after one PRACH occasion.
However, Hwang discloses the symbol after one PRACH occasion (See Fig. 12b: a PRACH preamble, i.e., the symbol after PRACH collision, may collide with the PUCCH or the PUSCH, a UE should be able to operate for avoiding collision based on the resource for the new PRACH preamble. ¶. [0171]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the symbol after one PRACH occasion as taught by Hwang to have incorporated in the system of Guo, so that it would provide that even the overhead can be decreased efficiently by using the PRACH preamble of new format. Hwang: ¶. [0018].

Regarding claim 10; Guo in view of Hwang discloses the method wherein determining the one symbol invalid for the downlink transmissions (Guo: the transmitted signal could indicate which PRACH opportunity, i.e., PRACH symbol, in the PRACH opportunity configuration is not valid or invalid. ¶. [0080]) avoids interference to the downlink transmissions from the RACH signal. (Hwang: Meanwhile, since such a PRACH preamble may collide with the PUCCH or the PUSCH, a UE should be able to operate for avoiding collision based on the resource for the new PRACH preamble. ¶. [0171]).

Regarding claim 11; Guo discloses the method wherein the RACH signal is to be transmitted by a second BS in the neighboring cell using the at least one PRACH occasion (Guo: FIG. 15 AND FIGS. 12S is a flow chart 1500 in accordance with one exemplary embodiment. In step 1505, SeNB notifies MeNB that there is a preamble opportunity configuration for SeNB cell X. In step 1510, McNB notifies UE that there is a preamble opportunity configuration for SeNB cell X. ¶. [0099]).

Regarding claim 12; Guo discloses the method wherein the second BS is in a vicinity of at least one of the first BS, a User Equipment (UE) served by the first BS, or another BS served by the first BS (See Fig. 15 and Figs. 12s:  In step 1510, McNB notifies UE that there is a preamble opportunity configuration for SeNB cell X. In step 1515, UE moves to beam A in cell X. In step 1520, SeNB notifies UE of a valid preamble opportunity via signal A (which was transmitted in beam A). In step 1525. UE decides the timing to transmit the Preamble based on the Preamble opportunity configuration and signal A. In step 1530, UE transmits the Preamble in cell X, and SeNB receives the Preamble in beam A of cell X. ¶. [0099]).

Regarding claim 13; Guo discloses the method of claim 9, wherein the RACH signal is to be transmitted by a User Equipment (UE) served by the first BS using the at least one PRACH occasion (Guo: See Fig. 15 and Figs. 12s: ¶. [0099]).

Regarding claim 14; Guo discloses the method wherein the RACH signal transmitted in the at least one PRACH occasion (Guo: network configures a UE with available PRACH resource for Random Access Preamble transmission. For example, as discussed in 3GPP TS 36331 V123.0 and in Section 5.7 of 3GPP TS 36.211 V12.3.0, prach-ConfigIndex is used to configure a PRACH period (or a Random Access Preamble period) and a number of PRACH opportunities (or a Random Access Preamble opportunities) within one PRACH period. ¶. [0059]) is to interfere with the downlink transmissions by the first BS in the one symbol after the at least one PRACH occasion (Hwang: since such a PRACH preamble may collide with the PUCCH or the PUSCH, a UE should be able to operate for avoiding collision based on the resource for the new PRACH preamble. In case that collision between the PRACH preamble and the PUCCH/PUSCH occurs in a UE, the UE is allowed to use shortened PUCCH/PUSCH in order to fix this, and in case that simultaneous transmission of the PRACH and the PUCCH/PUSCH is configured, the simultaneous transmission may be performed with the PRACH by using the shortened PUCCH/PUSCH. ¶. [0171]).

Regarding claim 15; Guo discloses the method of claim 9, wherein the downlink transmissions comprise downlink transmissions on at least one of an access link to at least one User Equipment (UE) or a wireless backhaul link to another BS (Guo: ¶. [0041]).
Regarding claim 16; Guo in view of Hwang discloses the method wherein the one symbol is a default value. (Hwang: an eNodeB may select a PRACH preamble format according to a state of cell and a wireless communication environment. ¶. [0147]).

Regarding claim 17; Guo in view of Hwang discloses the method wherein the one symbol is configured by the network. (Hwang: ¶. [0151]).

Regarding claim 18; Guo discloses the method of claim 17, where the network configures the one symbol via RRC signaling. (Guo: ¶. [0041]).

Regarding claim 19; Guo discloses a method for wireless communication by a User Equipment (UE) served by a first Base Station (BS) (See Fig. 15 and Figs. 12s: ¶. [0099]), comprising: 
obtaining a Random Access Channel (RACH) configuration to be used for transmitting a RACH signal in a cell served by the first BS (See Fig. 15 and Figs. 12s: the network, i.e., first BS, for configuring a UE with available PRACH resource for Random Access Preamble transmission. For example,… PRACH-ConfigIndex is used to configure a PRACH period (or a Random Access Preamble period) and a number of PRACH opportunities (or a Random Access Preamble opportunities) within one PRACH period. In addition, network may configure a PRACH mask (e.g., ra-PRACH-MaskIndex as discussed in 3GPP TS 36321 V12.3.0 and TS 36.331 V12.3.0) to the UE associated with a dedicated Random Access Preamble assigned to the UE to restrict the UE's PRACH opportunities.; ¶. [0059]);
determining one symbol after at least one PRACH occasion according to the RACH configuration as invalid for one or more downlink transmissions (See Fig. 15 and Figs. 12s: The first base station would transmit a signal in at least one beam of the cell to the UE to indicate which PRACH opportunity in the PRACH opportunity configuration is valid. Alternatively, the transmitted signal could indicate which PRACH opportunity, i.e., PRACH symbol, in the PRACH opportunity configuration is not valid or invalid. ¶. [0080]) to be received from the first BS (See Fig. 15 and Figs. 12s: Alternatively, the first base station could also provide more than one PRACH opportunity configurations for the cell to the UE first. ¶. [0081]); and 
receiving the downlink transmissions based on the determination (See Fig. 12: In step 1205, the base station transmits a downlink signal corresponding to multiple transmission occasions to a UE, wherein the downlink signal includes information instructing the UE which of the multiple transmission occasions the UE should perform a transmission and which of the multiple transmission occasions the UE should not perform the transmission. ¶. [0157]).
Even though, Guo discloses the process of determining PRACH opportunity in the PRACH configuration that is NOT valid, Guo doesn’t explicitly provide the symbol after one PRACH occasion.
However, Hwang discloses the symbol after one PRACH occasion (See Fig. 12b: a PRACH preamble, i.e., the symbol after PRACH collision, may collide with the PUCCH or the PUSCH, a UE should be able to operate for avoiding collision based on the resource for the new PRACH preamble. ¶. [0171]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the symbol after one PRACH occasion as taught by Hwang to have incorporated in the system of Guo, so that it would provide that even the overhead can be decreased efficiently by using the PRACH preamble of new format. Hwang: ¶. [0018].


Regarding claim 20; Guo in view of Hwang discloses the method wherein determining the one symbol invalid for the downlink transmissions (Guo: the transmitted signal could indicate which PRACH opportunity, i.e., PRACH symbol, in the PRACH opportunity configuration is not valid or invalid. ¶. [0080]) avoids interference to the downlink transmissions from the RACH signal. (Hwang: Meanwhile, since such a PRACH preamble may collide with the PUCCH or the PUSCH, a UE should be able to operate for avoiding collision based on the resource for the new PRACH preamble. ¶. [0171]).

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US 2013/0163536 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416